 Case 2:19-cv-01898-JAK-AGR Document 32 Filed 05/15/20 Page 1 of 2 Page ID #:667

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV19-01898 JAK (AGRx)                                     Date    May 15, 2020
 Title        Judy Baldwin v. Washington Mutual Bank, FA, et al.




 Present: The Honorable            JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                   Cheryl Wynn                                           Not Reported
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                     Not Present                                          Not Present


 Proceedings:            (IN CHAMBERS) ORDER DISMISSING CASE JS-6

On March 14, 2019, Judy Baldwin (“Plaintiff”) brought this action asserting claims against Defendants
Washington Mutual Bank, F.A. (“Washington”); California Reconveyance Corp. (“CRC”); ALAW; JP
Morgan Chase Bank, N.A. (“Chase”); U.S. Bank NA, Successor Trustee to Bank of America, NA,
Successor in Interest to LaSalle Bank NA, as Trustee, on Behalf of the Holders of WAMU Mortgage
Pass-Through Certificates, Series 2005-AR17 (“U.S. Bank”); Quality Loan Service Corp. (“Quality”);
and Select Portfolio Servicing (“Select”) (collectively, “Defendants”). Dkt. 1.

On December 26, 2019, the Motion for More Definite Statement and Motion to Dismiss Plaintiff’s
Complaint filed by Select and U.S. Bank (Dkt. 6) and the Joinder to Motion for More Definite Statement
and Motion to Dismiss filed by Chase (Dkt. 17) was granted. That order stated:

         To the extent that the claims are based on theories of non-consummation or recession, or relate
         to the April 2010 Notice of Default and arise under Cal. Civ. Code § 2923, they are dismissed
         with prejudice. To the extent that the claims arise under RESPA or other theories of liability,
         they are dismissed without prejudice; provided, however, that any amended Complaint must
         comply with Fed. R. Civ. P. 8 and 10.

Dkt. 22 at 2. The order directed Plaintiff to file any amended complaint by January 16, 2020. Dkt. 23.
No complaint was timely filed. See Chase’s Notice of Non-Filing of Amended Complaint (Dkt. 26).

On January 30, 2020, an order issued that provided Plaintiff with a final opportunity to file any amended
complaint, with a deadline of February 14, 2020. Dkt. 27. The Order expressly stated that failure to
comply would result in dismissal of the action for failure to prosecute and to comply with court orders.
Id. at 1.

Plaintiff has failed to comply with the most recent Order. See Select and U.S. Bank’s Notice of Non-
Filing of Amended Complaint (Dkt. 31). Therefore, due to this pattern of failing to prosecute or to
comply with the Orders issued in this action, this action is DISMISSED WITHOUT PREJUDICE.

IT IS SO ORDERED.


                                                                                               Page 1 of 2
Case 2:19-cv-01898-JAK-AGR Document 32 Filed 05/15/20 Page 2 of 2 Page ID #:668

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA


                                 CIVIL MINUTES – GENERAL

Case No.   LA CV19-01898 JAK (AGRx)                                      Date    May 15, 2020
Title      Judy Baldwin v. Washington Mutual Bank, FA, et al.


                                                                                          :

                                                      Initials of Preparer      cw




                                                                                              Page 2 of 2
